ON MOTION FOR REHEARING
Appellee in his motion for rehearing contends that the plea of payment asserted by appellants could not be considered by the trial court because the same was in violation of the parol evidence rule in that it varied the unconditional written promise of appellants to pay a sum certain at a stated time; that “the parole evidence rule precludes the reception of any evidence to vary the express unconditional promise contained in the writing, to pay a sum certain in money at a fixed future time and for this reason the Summary Judgment evidence of Appellants did not raise any issue of fact.”
The general rule is that parol testimony cannot be offered to vary the terms of a written contract and that a pa-rol agreement to permit a promissory note *510to be paid in anything except money is not enforceable. However, an exception to the general rule is that where parties make a prior or contemporaneous oral agreement that a note may be paid by services to be performed, and the party performs the service, which is accepted, it does not come within the rule of varying written obligations. It is a contract that has been performed and when the party has accepted the services and labor with the agreement that he will credit the value thereof on the note, he will be required so to do. Seley v. Colbert, 272 S.W. 818 (Tex.Civ.App., Waco, 1925, n. w. h., holding approved in 1953 by the Supreme Court in Collins v. Republic Nat. Bank of Dallas, 152 Tex. 392, 258 S.W.2d 305); Phipps v. Hemphill, 267 S.W. 310 (Tex.Civ.App., Amarillo, 1924, n. w. h.); David Berg and Company v. Ravkind, 375 S.W.2d 317 (Tex.Civ.App., Tyler, 1964, writ ref., n. r. e.); 44 T.J.2d, p. 731, sec. 66.
We construe the affidavit of Ed Grimes to show that the notes were timely paid in full with money. Irrespective of how they were paid he does state clearly in his affidavit that the payments tendered were accepted by Arnold Cotton Company as payments on said notes.
If the notes have been paid as contended by the appellee, the debt has been extinguished, Ormsby v. State Life Ins. Co., 133 S.W.2d 797 (Tex.Civ.App., Dallas, 1939, n. w. h.); First Nat. Bank of Goree v. Talley, 115 Tex. 591, 285 S.W. 612 (Tex.Com. of App., opinion adopted 1926), and the mortgage lien securing it is thereby discharged. Heidenheimer v. Higginbotham-Bartlett Co., 53 S.W.2d 644 (Tex.Civ.App., Amarillo, 1932, writ ref.); 44 T.J. 2d, p. 665, sec. 16. Payment or satisfaction of an instrument may be made or given by any person, including one who is a stranger to the instrument, if it is with the consent of the holder. 1 Anderson’s Uniform Commercial Code, p. 740, sec. 3-603:7; Texas Business & Commercial Code, sec. 3.603(b), V.T.C.A.
Remaining convinced that we correctly disposed of this appeal in our original opinion, appellants’ motion for rehearing is respectfully overruled.